 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ROBERT BALLARD, JR.,

                      Petitioner,

                      v.                           CAUSE NO.: 3:19-CV-180-JD-MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Robert Ballard, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (MCF 18-12-0302) in which a Disciplinary

Hearing Officer (DHO) found him guilty of Battery in violation of Indiana Department

of Correction policy A-102. ECF 1 at 1, 5. As a result, he was sanctioned with the loss of

180 days earned credit time and demoted in Credit Class. Id. The Warden has filed the

administrative record. ECF 5. Ballard did not file a traverse, and the time to do so has

passed. See N.D. Ind. L. Cr. R. 47-2. Thus, this case is now fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539, 563-67 (1974). To satisfy due process, there must also be “some evidence” in
 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 2 of 6


the record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S.

445, 454 (1985).

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some evidence,

courts are not required to conduct an examination of the entire record, independently

assess witness credibility, or weigh the evidence, but only determine whether the prison

disciplinary board’s decision to revoke good time credits has some factual basis.”

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       On December 19, 2018, Sgt. Betzner wrote a conduct report charging Ballard with

violating offense A-102, Battery, which prohibits:

      Knowingly or intentionally touching another person in a rude, insolent, or
      angry manner; or in a rude, insolent, or angry manner placing any bodily
      fluid or bodily waste on another person.
Indiana Department of Correction, Adult Disciplinary Process: Appendix I.

https://www.in.gov/idoc/files/02-04-101%20Appendix%20I%206-4-2018.pdf.

The conduct report states:


                                              2
 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 3 of 6


      On 12-19-18 at approximately 8:20AM, I Sgt. D. Betzner was assigned
      to DHB. While conducting a hearing of offender Ballard, Robert
      149589 K420 he became upset about the sanctions he’d received on a
      threatening conduct. When asked to sign his copy he stated he wasn’t
      going to sign that and appeared to be getting up to leave. At that, the
      offender picked up the chair he was sitting on and threw it at me
      striking me on my right wrist. Following this the offender ran out of
      the room. I then called a signal for assistance and followed the offender
      out of the room. I pulled out my can of O.C. and ordered the offender to
      stop, which he complied to. I then ordered him to put his hands behind
      his back to be restrained. The offender complied with those orders and
      he was escorted to RHU by yard staff.

ECF 5-1.

      On December 24, 2018, Ballard was notified of the charge when he was served

with the conduct report and screening report. ECF 5-2. He pled not guilty to the charge

and requested the assistance of a lay advocate, a witness statement from Offender

Crum, and DVR video review of the incident. Id. The request for the lay advocate was

granted; however, Offender Crum declined to provide a witness statement because he

did not want to get involved, and the request for DVR review was denied because no

such footage exists. ECF 5-3, ECF 5-4, ECF 5-5.

      On December 29, 2018, the DHO held Ballard’s hearing. ECF 5-6. Ballard pled not

guilty. Id. After considering the evidence, including the conduct report and Ballard’s

not guilty plea, the DHO found Ballard guilty of violating offense A-102. Id. Ballard was

sanctioned with the loss of 180 days earned credit time and was demoted in credit class.

Id. The DHO noted that the sanctions were imposed due to the seriousness of the

offense, the offender’s attitude and demeanor during the hearing, the degree to which




                                            3
 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 4 of 6


the violation disrupted/endangered the security of the facility, and the likelihood of the

sanction having a corrective effect on Ballard’s future behavior. Id.

       In his petition, Ballard asserts he is entitled to habeas corpus relief because there

was insufficient evidence for the DHO to find him guilty. ECF 1 at 2–3. In assessing the

sufficiency of the evidence, a conduct report alone can be enough to support a finding

of guilt. McPherson, 188 F.3d at 786. Such is the case here. Sgt.Betzner wrote a conduct

report documenting that, on December 19, 2018, at about 8:20 a.m., Ballard became

upset, picked up the chair he was sitting on, and threw it at Sgt. Betzner striking him on

the right wrist. Given the details provided in Sgt. Betzner’s conduct report, there was

“some evidence” for the hearing officer to find him guilty of violating offense A-102.

       Nevertheless, Ballard argues that there was insufficient evidence of the battery

because there were no photos or medical reports of Sgt. Betzner’s injuries. However,

Sgt. Ballard’s conduct report did not state that he was injured, just that the chair had hit

him on the wrist. A battery occurs when an offender “[k]nowingly or intentionally

touch[es] another person in a rude, insolent, or angry manner.” Appendix I.

https://www.in.gov/idoc/files/02-04-101%20Appendix%20I%206-4-2018.pdf. An

injury is not necessary to sustain a charge of battery. Id. Because the actions described in

the conduct report satisfy the criteria for battery that was in effect at the time Ballard

was charged, this argument lacks merit.

       Ballard also alleges that the chair he threw missed Sgt. Betzner. However, this

argument improperly invites the court to reweigh the evidence in this case by crediting

his version of the events over Sgt. Betzner’s. The court is not “required to conduct an


                                              4
 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 5 of 6


examination of the entire record, independently assess witness credibility, or weigh the

evidence.” McPherson, 188 F.3d at 786. Rather, it is the court’s role to determine if the

hearing officer’s decision to revoke good time credits has some factual basis. Id. Here,

the hearing officer considered the evidence and logically concluded that Ballard

battered Sgt. Betzner when he became angry, threw the chair, and struck him with it.

That analysis was sufficient. Similarly, Ballard argues that Sgt. Betzner should not be

believed because he claimed he was assaulted multiple times in the past. However,

even if Sgt. Betzner’s prior altercations with other offenders were relevant to this case—

which they are not—asking the court to consider them would include an independent

assessment of Sgt. Betzner’s credibility that the court need not undertake. See id. Thus,

the DHO’s finding was neither arbitrary nor unreasonable in light of the facts presented

in this case, so this ground does not state a basis for habeas corpus relief. See Hill, 472

U.S. at 457 (due process “does not require evidence that logically precludes any

conclusion but the one reached by the disciplinary board”).

       Finally, Ballard contends that his due process rights were violated because he

was not provided with the requested video evidence. He claims that he was told by an

unnamed correctional officer that he or she saw the video in question; however, other

than his own statement in the petition, he provides no evidence to back up this claim.

Inmates have a right to present relevant, exculpatory evidence in their defense. Miller v.

Duckworth, 963 F.3d 1002, 1005 (7th Cir. 1992). Exculpatory in this context means

evidence which “directly undermines the reliability of the evidence in the record

pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996).


                                              5
 USDC IN/ND case 3:19-cv-00180-JD-MGG document 8 filed 09/21/20 page 6 of 6


       Contrary to Ballard’s assertion, however, he was not denied the right to present

this type of evidence at his hearing. Rather, the evidence he requested did not exist.

According to a memo written by DSO D. Anderson in response to Ballard’s original

request, there was no DVR access to the corner of the room where the incident occurred,

hence no video evidence was recorded. ECF 5-5. Accordingly, there was no due process

violation. See Wolff, 418 U.S. at 566 (Inmates do not have a right to create evidence that

does not already exist because “[p]rison officials must have the necessary discretion to

keep the hearing within reasonable limits.”); see also Webb v. Superintendent, No. 3:14-

CV-95-TLS, 2014 WL 3660728, at *1 (N.D. Ind. July 23, 2014) (Although due process

guarantees inmates “the right to request relevant, exculpatory evidence, it does not

guarantee that the prison capture video of every event in the facility.”).

       Accordingly, Ballard has failed to identify any basis for granting habeas corpus

relief in this case. If Ballard wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F. 3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       For these reasons, the petition for writ of habeas corpus filed by Robert Ballard,

Jr., (ECF 1) is DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED on September 21, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT


                                              6
